Name: Commission Regulation (EEC) No 343/86 of 17 February 1986 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  tariff policy;  foodstuff
 Date Published: nan

 18 . 2. 86 Official Journal of the European Communities No L 41 / 13 COMMISSION REGULATION (EEC) No 343/86 of 17 February 1986 amending Annex IV to Regulation (EEC) No 3433/81 laying down detailed rules for the application of Regulation (EEC) No 1796/81 as regards imports of preserved cultivated mushrooms originating in non-member countries the Regulation ; whereas the People s Republic of China has appointed new competent authorities in this field ; whereas the Annex should therefore be amended accor ­ dingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No SI 6/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/8S (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3) and in particular Article 6 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 3433/81 (4), as last amended by Regulation (EEC) No 3294/8S (*), lays down that the entry into free circulation of the quantities of mushrooms originating in the People's Republic of China, South Korea and Taiwan shall be subject to the production of a certificate to be issued by the competent authorities listed in Annex IV to Article 1 Annex IV to Regulation (EEC) No 3433/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 183, 4 . 7. 1981 , p. 1 . (4) OJ No L 346, 2. 12. 1981 , p. 5 . V) OJ No L 316, 27. 11 . 1985, p. 23 . No L 41 /14 Official Journal of the European Communities 18 . 2. 86 ANNEX 'ANNEX IV The competent authorities referred to in Article 4 of this Regulation are as follows : For the People's Republic of China :  Shangai Foreign Economic Relations and Trade Commission  Fujian Foreign Trade Bureau  Guangxi Foreign Trade Bureau  Zhejiang Foreign Trade Bureau  Jiangsu Foreign Trade Bureau  Sichuan Foreign Trade Bureau  Chongqing Foreign Trade Bureau  Anhui Foreign Trade Bureau For South Korea : Korea Canned Goods Export Association For Taiwan : Taiwan Mushroom Packers United Export Corporation'.